Citation Nr: 1422332	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-15 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for chronic headaches and blackout episodes. 

2.  Entitlement to service connection for a right cheekbone disability.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant 




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1950 to December 1952.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Des Moines, Iowa Department of Veterans' Affairs (VA) Regional Office (RO), which denied reopening of the Veteran's claim for service connection for chronic headaches and blackout episodes. The Veteran submitted a statement in August 2008 which was construed by the RO as an application to reopen the claim.  By an October 2008 rating decision, the RO again denied reopening the Veteran's claim. 

A December 2008 statement was construed as a claim a claim to reopen the previously denied claim and in April 2009, the RO again denied reopening. However, because the evidence submitted with the Veteran's December 2008 statement was new and material evidence and received prior to the expiration of the appeal period for the April 2008 rating decision, it will be considered as having been filed in connection with the claim pending from the beginning of the appeal period of the April 2008 rating decision.  38 C.F.R. § 3.156(b)(2013). 

This case was previously remanded by the Board in September 2011 and November 2011. 

During the pendency of the appeal, the Veteran filed a service connection claim for a right cheekbone disability, and in an April 2011 rating decision, the RO denied the claim.   The Veteran timely appealed the RO's April 2011 decision.  The service connection claim for a right cheekbone disability has been merged into the instant appeal.

In January 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record.


FINDINGS OF FACT

1.  The evidence clearly and unmistakably shows that the Veteran's headaches and blackout episodes pre-existed his service.

2.  The medical evidence of record does not show by clear and unmistakable evidence that the Veteran's headaches and blackout episodes were not aggravated beyond their normal progression by the Veteran's military service.

3.  A right cheekbone disability, to include changes to the right zygomatic arch, did not have its onset during service or is otherwise related to service.


CONCLUSIONS OF LAW

1.  With resolution of any doubt in the Veteran's favor, the criteria for entitlement to service connection for chronic posttraumatic headaches and blackout episodes have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).

2.  The criteria for service connection for a right cheekbone disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A.");regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7(2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement  of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 


Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim: 1) Veteran status, 2) existence of a disability, 3) relationship between the disability and military service, but also concerning the "downstream" 4) disability rating and 5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim or, if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323   (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this decision, the Board grants service connection for chronic headaches and blackout episodes.  This award represents a complete grant of the benefit sought on appeal with respect to those disabilities.  

As to the service claim for a right cheekbone disability, the RO provided the Veteran with a February 2011 notice letter.  The letter notified the Veteran of what information and evidence must be submitted to substantiate his claim, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He has also been advised as to how disability ratings and effective dates are assigned.   See Dingess, supra.   The claim was readjudicated by way of an October 2013 supplemental statement of the case.  He has therefore received all required notice concerning the claim.

VA's duty to assist includes assisting him in obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs; VA and private medical evidence; a hearing transcript; and the Veteran's contentions.   The Veteran was afforded relevant VA compensation examinations and medical opinions were obtained.  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.   The Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist him with this claim have been satisfied.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the January 2014 Board hearing via videoconference was in compliance with the provisions of Bryant.   Neither the Veteran nor his representative has asserted that the hearing officer failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the hearing.  In addition, the Veteran's statements and submissions during the course of the appeal, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because they addressed the extent of the Veteran's in-service headaches and blackouts and discussed when he first sought treatment after service.  As such, the Board finds that the undersigned VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).


Background

In 1948, prior to service entrance, the Veteran was reportedly involved in a motor vehicle accident (MVA) which left him unconscious for several hours.  Since that MVA, he has reportedly experienced blackout episodes preceded by mid-frontal headaches, and followed by lethargy and generalized headaches.  

Service enlistment record reflects no significant abnormalities upon clinical evaluation of the Veteran's head, face, and neck.  

Approximately one month after service entrance, in November 1950, the Veteran sought treatment for constant frontal headaches; he was prescribed medication.

In August 1952, the Veteran was admitted to the hospital because of an acute episode of unconsciousness, with convulsive and irrational behavior.   A September 1952 hospital report shows a diagnosis of encephalopathy due to trauma, manifested by major seizures.  

According to a September 1952 AGO Form 8-118, Disposition Board Proceedings for Enlisted Military, a service medical officer indicated that the approximate date of origin of the Veteran's head injury was in 1948; the head injury existed prior to entry on active duty; and was not permanently aggravated by active duty.  

In October 1952, the Veteran was hospitalized for conversion reaction, characterized by prolonged episodes of loss of consciousness, and at times, accompanied by episodes of violent behavior and amnesia.  He also underwent amputation of a portion of his right index finger.

The Veteran reported a history of a head injury during service when he fell off of a prime mover and was unconscious for a few minutes with a severe frontal headache afterwards.  See August and September 1952 service treatment records and hospitalization reports.  He also reported other head injuries including sustaining a fall off of a tractor at Camp McCoy, in which he injured his occiput (back of the head) and, while overseas he fell off an engine with subsequent unconscious, both injuries reportedly occurred while he was experiencing "spells."  See October and December 1952 STRs.

Discharge examination and medical history reports note frequent and severe headaches and fainting spells, as relevant.  Evaluation of the head and face was normal.  Neurologic evaluation was also noted as normal.  

During a post-service April 1953 VA examination, a neurological disability was not diagnosed; he was diagnosed with a scar of the left cheek, as relevant. 

Private medical records and VA outpatient treatment reports dated from July 1995 to March 2011 reflect that the Veteran was treated for, and diagnosed with, an injury to the face/neck and posttraumatic headaches.   

A December 2008 VA chromatography (CT) report of the maxillofacial area revealed findings of an old traumatic change to the right zygomatic arch.  

In a February 2009 lay statement, the Veteran's sister reported that when the Veteran returned from Germany, she witnessed his experiencing headaches, the last time of which was in 1966.  M.T., a fellow service member, reported that he was in the Veteran's unit in Germany and witnessed that a large tool box fell and hit the right side of the Veteran's face, for which he was subsequently hospitalized and treated for headaches thereafter.  See M.T.'s July 2011 statement.

During a January 2010 VA examination, the examiner, a VA neurologist,  diagnosed the Veteran with mild traumatic brain injury (TBI) with residual posttraumatic headache, and pain medication overuse headache that was likely secondary to his previous head injuries when he was either in his civilian life and/or during service.  The examiner also diagnosed the Veteran with blackout episodes of unclear etiology, and complaint of memory disturbance, very unlikely related to his TBI. 

In an October 2012 addendum, the same neurologist stated that given the Veteran's remote history of head injuries in both his civilian and military life, he believed that the Veteran's current headaches and blackout episodes are not at least likely as due to his military service.  However, in a February 2013 addendum, he determined that there was at least as likely as not a worsening of a pre-existing head injury during the Veteran's service, and stated that this worsening would at least as likely as not be permanent because of the complex clinic process of a TBI.  

According to a January 2013 letter, a private licensed professional counselor and certified rehabilitation counselor, stated that it appears highly likely that the Veteran's chronic headaches and blackouts are related to his active duty since he experienced a head injury while in the military and received ongoing treatment for such an injury.  This opinion however does not address the dispositive issue in this case which will be discussed below.  
.  
According to a July 2013 report, Dr. L.R., a board-certified neurologist, reviewed the evidence presented to him/her and determined that the evidence does not indicate that the Veteran's symptoms of headaches and blackouts are attributable to head injuries incurred during his service, nor were they worsened by his military service.  Dr. L.R. noted that a thorough evaluation following his initial service connection claim did not support a clear worsening of symptoms.  Without a well-documented head injury during military service temporally linked to a well- documented durable change in the headaches' characteristic or frequency, Dr. L.R. determined that it is less likely that the Veteran's symptoms were permanently worsened by the military service.   





Pertinent Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology but only applies to those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran's chronic headaches and right cheekbone disability are not classified as a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Blackout episodes are considered chronic because they are classified as an organic disease of the nervous system.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b)(2013).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre- existed service and was not aggravated during service, the presumption of soundness does not attach.  Id.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally, Caluza v. Brown, 7 Vet. App. 498 (1995). 
The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. 


Chronic Headaches and Blackout Episodes

The Veteran is diagnosed with posttraumatic chronic headaches and experiences blackout episodes.    

In light of the above described medical evidence, the Board finds that the Veteran's headaches and blackout episodes clearly and unmistakably pre-existed his military service.  Although headaches and blackout episodes were not "noted" on the Veteran's enlistment examination report, he sought treatment for constant headaches one month into his period of service.  In addition, after the Veteran's first in-service hospitalization in August 1952, a service medical officer in the following month determined that the Veteran's head injury stemming from the 1948 MVA existed prior to service entry.  The medical evidence is also consistent with the Veteran's reports of having had chronic headaches and blackout episodes prior to service entrance.  

As indicated, the Veteran sought treatment for headaches during service in November 1950, and was hospitalized during service for encephalopathy due to trauma, manifested by major seizures.   

Thus, the dispositive issue here is whether there is clear and unmistakable evidence that the claimed conditions were not aggravated by service.  

The record contains relevant etiology opinions, both favorable and unfavorable, and those opinions raise the dispositive question as to whether the in-service symptoms and hospitalizations constituted a temporary or rather a permanent worsening of the Veteran's pre-existing conditions.   

The VA neurologist who examined the Veteran in January 2010 determined that there was at least as likely as not a worsening of a pre-existing head injury during the Veteran's service, and stated that this worsening would at least as likely as not be permanent because of the complex clinic process of TBI.  He reiterated his opinion in October 2012 and February 2013 addendums.  

On the other hand, Dr. L.R. in July 2013 determined that it is less likely that the Veteran's symptoms were permanently worsened by the military service.   

In light of the conflicting medical opinions as described above, the Board finds that the medical evidence is at least in equipoise to show that the Veteran's pre-existing headaches and blackout episodes were permanently aggravated during service.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  With resolution of any doubt in his favor, the Board will grant the service connection claims for chronic headaches and blackout episodes.  

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


Right Cheekbone Disability

There is current evidence of a right cheekbone disability, characterized as an old traumatic change to the right zygomatic arch, as shown on a December 2008 VA CT.

Unlike the Veteran's headaches and blackout episodes, there is no medical evidence reflecting that a right cheekbone disability clearly and unmistakably pre-existed service entrance.  His enlistment report shows no evidence of a right cheekbone disability.  As such, the Veteran's right cheekbone is presumed to have been sound upon service entrance.

There is also no evidence of any right cheekbone treatment, diagnoses, or complaints in the Veteran's service treatment records.  X-rays of the Veteran's skull taken in August 1952 were read as negative.  A right cheekbone disability is not shown on the Veteran's discharge report.

The first evidence of record showing right cheekbone complaints is not shown in the record until 2008, decades after service discharge.

In addition, the preponderance of the evidence is against a finding of a nexus between the Veteran's current right cheekbone disability and service.  A December 2008 VA primary care note indicates that the 2008 CT findings would be compatible with the Veteran's history of being struck in the right cheekbone from above by a tool box while stationed in Germany.    

The Veteran, as a layperson, is competent to report that he was struck in the right cheek by a tool box during service.  However, as noted, there is no medical evidence of an injury to the right cheekbone during service.  X-rays of the Veteran's skull taken in August 1952 were negative, and discharge examination report is negative for a right cheekbone disability.  In addition, as noted by Dr. L.R., the 2008 CT showed evidence of a zygomatic fracture on the right side, which was not the side of injury reported by the Veteran in his STRs.  Rather, in his STRs, the Veteran actually reported being struck in the left side of his head with a tool box.  The Veteran's statements as to being struck in the right cheek during service are not deemed credible in light of the contemporaneous evidence reflecting otherwise.

The question of whether his current right cheekbone disability is related to his service is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).   Because the evidence does not indicate that the Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning his right cheekbone disability, he is not competent to comment on the etiology of his claimed disability.  Accordingly, the competent medical evidence outweighs his unsubstantiated lay reports.

Most critically, the Veteran's essential contention of a nexus between his right cheekbone disability and service has been fully investigated as mandated by the Court's decision in Jandreau.  For the reasons and bases discussed above, the most probative evidence indicates that his right cheekbone disability is less likely than not related to his active service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against this claim and the appeal will be denied. 

As indicated, during service, the Veteran reported striking his left cheek during an in-servicefall (see December 1952 hospital summary), and a scar on his left cheekbone was diagnosed during a post-service VA examination in April 1953.  Nonetheless, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Because there is no evidence of a current left cheekbone disability, service connection cannot be granted as a matter of law.  38 U.S.C.A. § 1110; Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (generally observing that in the absence of proof of a current disability, there can be no valid claim).  There is also no evidence of a nexus between any left cheekbone disability and military service.  Thus, to the extent that the Veteran is seeking service connection for a left cheekbone disability, the evidence is against the claim.  


ORDER

Service connection for chronic posttraumatic headaches and blackout episodes is granted.

Service connection for a right cheekbone disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


